Hill, C. J.
1. A “sugar-cane mill” of the kind described in the present trover suit becomes, when erected, a part of the realty, as expressly-ruled by the Supreme Court in Brigham v. Overstreet, 128 Ga. 447 (57 S. E. 484, 10 L. R. A. (N. S.) 452). Without a reservation to the contrary, such a fixture passes with the title to the realty, under a deed made by the owner of the land. Wolff v. Sampson, 123 Ga. 400 (51 S. E. 335).
2. In the absence of fraud, accident, or mistake, parol evidence of the reservation of title to fixtures is inadmissible, to vary the terms of a deed. Such stipulation should be in the deed, or set up by some collateral writing. Smith v. Odom, 63 Ga. 499.
3. The nonsuit was properly awarded. Judgment affirmed.